Citation Nr: 0411306	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  01-03 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from September 1965 to September 
1967.

Historically, an August 1998 Board of Veterans' Appeals (Board) 
decision denied reopening of a back disability service connection 
claim.  A September 1999 rating decision denied reopening of a 
back disability service connection claim.  After appellant was 
provided timely notification of that rating decision later that 
month, he did not file a timely Notice of Disagreement therewith.  
That September 1999 rating decision represents the last final 
decision with regards to the back disability service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board on appeal from a July 2000 
rating decision by the Winston-Salem, North Carolina, Regional 
Office (RO), which denied reopening of a back disability service 
connection claim.  A March 2001 RO hearing was held.  A May 2003 
videoconference hearing was held before the undersigned Board 
Member.

Said appellate issue will be REMANDED to the RO via the Appeals 
Management Center in Washington, DC; and VA will provide notice if 
further action is required on appellant's part.


REMAND

With respect to a procedural matter, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq. (West 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There have 
also been final regulations promulgated to implement the new law.  
This change in the law was generally considered to be applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  The Veterans Claims Assistance Act 
of 2000 requires that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which evidence was to be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  With respect to the appellate issue, since the RO has not 
issued appellant a VCAA letter, a remand of the case appears 
necessary for procedural due process concerns.  

Accordingly, the case is REMANDED to the RO for the following:

The RO should send appellant adequate written notification as to 
the information and evidence necessary to substantiate the 
appellate issue, including which evidence is to be provided by the 
appellant, and which by VA.  The RO must review the claims folders 
and ensure that all VCAA notice obligations have been satisfied 
with respect to the appellate issue, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other 
applicable legal precedent.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the Board 
for further appellate consideration, after compliance with 
appropriate appellate procedures, including issuance of a 
supplemental statement of the case.  No action by the appellant is 
required until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





